As filed with the Securities and Exchange Commission on May 7, 2008 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORMS-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ACCELERIZE NEW MEDIA, INC. (Exact name of registrant as specified in its charter) Delaware 7371 20-3858769 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 12121 Wilshire Blvd., Suite 322 Los Angeles, CA 90025 (310) 903-4001 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Copy to: Mr. Brian Ross J. Truman Bidwell, Jr. Chief Executive Officer Sullivan & Worcester LLP Accelerize New Media, Inc. 1290 Avenue of the Americas 12121 Wilshire Blvd., Suite 322 New York, NY 10104 Los Angeles, CA 90025 Tel: (212) 660-3032/Fax: (212) 660-3031 (310)903-4001 (Name, address, including zip code,and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public: From time to time after this registration statement becomes effective If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [X] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [_] If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [_] If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [_] Indicate by check mark whether the registrant is a: Large accelerated filer: [_] Accelerated filer: [_] Non-accelerated filer: [_] Smaller reporting company: [X] CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per Share (1) Proposed maximum aggregate offering price (1) Amount of registration fee Common Stock, par value $.001 per share 11,887,500 (2) $0.72 $8,559,000 $336.37 Common Stock, par value $.001 per share 2,254,298 (3) $0.72 $1,623,095 $63.79 Common Stock, par value $.001 per share 5,499,375 (4) $0.72 $3,959,550 $155.61 Total 19,641,173 $14,141,644 $555.77 All shares of Common Stock being registered hereunder are being offered by selling stockholders of Accelerize New Media, Inc. (1) The proposed maximum offering price per share and the proposed maximum aggregate offering price in the table above are estimated solely for the purpose of calculating the registration fee pursuant to Rule 457 under the Securities Act of 1933, as amended. Pursuant to Rule 457(c), the fee calculation is based on $0.72 per share, which is the average bid and asked prices of our Common Stock on the Over-The-Counter, or OTC, Bulletin Board as ofMay 5, (2) Represents shares of Common Stock issuable upon conversion of shares of 8% Series B Convertible Preferred Stock, par value $.001 per share, purchased in a private placement offering conducted in August 2007 at a price of $35.00 per share of Preferred Stock for an aggregate purchase price of $4,160,625, or the
